Citation Nr: 1516658	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-14 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1963 to September 1964, and from May 1969 to December 1975, including service in the Republic of Vietnam.  He died in February 1989.  The appellant in this case is his widow.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In reaching its decision below, the Board has reviewed the Veteran's VA claims folder in its entirety, as well as the additional records in his Virtual VA and VBMS folders.  But for January 2015 written arguments from the appellant's representative, these additional records have also been reviewed by the RO.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era.  

2.  The Veteran died in February 1989 at the age of 42 from carcinomatosis, a widespread, metastatic carcinoma, which had been present in multiple areas of his body, including his spine, left femur, ribs, liver, abdomen, and lungs.  

3.  Although the exact nature and etiology of the Veteran's fatal carcinomatosis is unknown, the evidence is in equipoise as to whether the cancer originated in his lungs.  



CONCLUSION OF LAW

Absent affirmative evidence to the contrary, a disability legally presumed to have been incurred during the Veteran's active service caused his death.  38 U.S.C.A. 
§§ 1110, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159(b)(1) (2014).  VA also has a duty to assist claimants in obtaining evidence needed to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  In light of the favorable disposition below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error with respect to the issue adjudicated in this decision.

Background

A review of the record shows that in September 1988, the Veteran developed severe cervical pain.  He underwent an MRI which revealed metastatic disease in the bony architecture of his spine.  In October 1988, he was diagnosed as having metastatic cancer, most likely from a lung, thyroid, bladder, kidney, prostate or breast.  

Subsequent hospital records show that in November 1988, the Veteran was admitted with a diagnosis of metastatic wide-spread malignancy, primary site unknown.  Imaging studies showed evidence of metastatic disease in several areas of his body, including the spine, the left femur, ribs, and liver, as well as a soft tissue mass in the right lung and a mass in the upper abdomen.  A tissue biopsy of the abdominal mass revealed the possibility of a primary neuroendocrine tumor, although exact etiologic classification was extremely difficult and could not be definitely determined.  Subsequent hospitalization records continued to note that the primary site of the Veteran's cancer remained unknown.  See e.g. January 1989 hospitalization record noting a diagnosis of poorly differentiated adenocarcinoma, primary site unknown.  

The Veteran died in February 1989 at the age of 42.  His treating physician completed the death certificate, listing the immediate cause of the Veteran's death as carcinomatosis secondary to Agent Orange.  

In August 1989, the appellant submitted an application for Dependency and Indemnity Compensation (DIC), seeking service connection for the cause of the Veteran's death.  She alleged that the Veteran's fatal cancer was secondary to his exposure to Agent Orange in Vietnam.  For reasons which are unclear, the RO failed to adjudicate the appellant's claim.

In March 2012, the appellant again submitted an application for DIC, seeking service connection for the cause of the Veteran's death from cancer associated with herbicide exposure in Vietnam.  In support of her claim, the appellant submitted an October 2012 letter from the Veteran's treating physician who noted that the Veteran had died from carcinomatosis and had cancer in his lungs, which was a definite contributing factor in his death.

In December 2012, the RO solicited a medical opinion from a VA oncologist regarding the cause of the Veteran's death.  After reviewing the record, the oncologist concluded that it was at least as likely as not that the Veteran's fatal cancer had been incurred in or caused by his military service.  In explaining his reasoning, the oncologist noted that the Veteran had been diagnosed as having metastatic carcinoma, primary unknown, in 1988.  He noted that a biopsy had been performed in October 1988, although the pathologist was unable to characterize the nature of the malignant cells.  He noted that the appellant had been treated by a two partner team of oncologists, one of whom stated that the Veteran had poorly differentiated adenocarcinoma and the other of whom noted a poorly differentiated neuroendocrine tumor.  He noted that the record showed that no specialized studies such as a histochemical staining, tumor marker, or antibody staining had been performed to clarify the pathology.  

Given the available record, he explained that it was therefore not possible to offer an opinion without resorting to speculation.  He indicated, however, that if an opinion must be offered, he would afford the appellant of the doubt.  In that regard, he stated that if the Veteran's cancer was undifferentiated adenocarcinoma, there was evidence that the majority of such carcinomas originated in the lung, particularly if it profusely metastasizes to the bones, as was the case for the Veteran.  Additionally, he indicated that if the Veteran's cancer had been a neuroendocrine tumor, such tumors were similar were small cell carcinoma of the lung and were sometimes identified on bronchoscopy, which had not been performed in the Veteran's case.  He indicated that these were both minor clues which, if the benefit of the doubt is given to the appellant, justified a positive opinion, although he conceded that a negative opinion could also be justified.  The RO thereafter sought clarification of the VA oncologist's opinion.  In a March 2012 addendum, he reaffirmed his previous opinion, explaining that "[i]n real life, nothing is as black and white as you would like it."  

The RO thereafter sought yet another additional medical opinion.  In April 2013, a VA primary care physician noted that the Veteran had been diagnosed as having carcinomatosis a few months before his death.  She explained that this meant a widespread, metastatic carcinoma.  She noted that the biopsy results of an abdominal tumor were most consistent with adenocarcinoma or mesothelioma.  Thus, she indicated that it was less likely as not that the carcinomatosis was due to Agent Orange.  She also noted that the Veteran had had diabetes mellitus, but there was insufficient evidence to show that it played any significant role in contributing substantially or materially to his death.  

Law and Regulation

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014).  To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2014).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).

In addition, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that such Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).

If a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include Type 2 diabetes; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and certain soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010); see also Determinations Concerning Illnesses Discussed in National Academy of Sciences Report: Veterans and Agent Orange, 77 Fed. Reg. 47,924 (Aug. 10, 2012).

Additionally, presumptive service connection may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure if the cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure.  See VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997); see also Darby v. Brown, 10 Vet. App. 243 (1997).

Despite the presumptive regulations, a Veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The appellant seeks service connection for the cause of the Veteran's death.  Specifically, she argues that his fatal cancer was causally related to his herbicide exposure in Vietnam.  After carefully reviewing the evidence, the Board finds that the evidence is in equipoise and service connection for the cause of the Veteran's death is warranted.

As a preliminary matter, the Board notes that the Veteran's service personnel records confirm that he served in the Republic of Vietnam during the Vietnam era.  The record in this case contains no affirmative evidence establish that the Veteran was not exposed to an herbicide agent during that service.  He is therefore legally presumed to have been exposed during to an herbicide agent during his Vietnam service.  38 C.F.R. § 3.307(a)(6)(iii) (2014).  

As set forth above, the record on appeal shows that the Veteran died from carcinomatosis, which is a widespread, metastatic carcinoma.  It is undisputed that the fatal cancer was present in multiple areas, including the Veteran's lungs and soft tissues.  The primary site of the Veteran's cancer, however, was never clearly determined.  

As set forth above, the record contains conflicting medical opinions regarding the etiology of the Veteran's fatal cancer.  A VA primary care physician concluded that it was less likely as not that the Veteran's fatal carcinomatosis was due to Agent Orange.  On the other hand, the Veteran's primary care physician concluded that the appellant's fatal carcinomatosis was secondary to Agent Orange exposure.  Neither physician, however, provided a clear rationale for their conclusions in this regard, significantly diminishing the probative value of their opinions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (discussing factors for determining probative value of medical opinions).  

The record, however, also contains an opinion from a VA oncologist concluding that it is at least as likely as not that the Veteran's fatal cancer was causally related to his military service.  Unlike the primary care physicians, the VA oncologist provided a thorough rationale for his conclusion.  He explained that given the available record, it was not possible to determine with any certainty the nature of the Veteran's malignancy.  He did, however, note that there was evidence to support the conclusion that the Veteran's cancer was an undifferentiated adenocarcinoma and that the majority of such carcinomas originated in the lung, particularly if it profusely metastasizes to the bones, as was the case for the Veteran.  On this basis, he explained that a positive nexus opinion could be justified.  

The Board concedes that the exact nature of the Veteran's fatal cancer remains uncertain and it appears that a single, clear etiology cannot be definitively established.  Although the exact nature and etiology of the Veteran's fatal cancer may never be known to a certainty, absolute certainty is not required in claims for VA benefits.  As noted above, under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in her favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  Given the evidence set forth above, such a conclusion cannot be made in this case.

In summary, in weighing all of the evidence of record, the Board concludes that there is at least an equal possibility that the Veteran's fatal cancer originated in his lungs and is therefore legally presumed to have been incurred in service as a result of his exposure to Agent Orange.  Under these circumstances, the Board finds that there is an approximate balance of positive and negative evidence, warranting an award of service connection for the cause of the Veteran's death.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


